Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment

2.        An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Tawfik Goma (Reg. 67, 416) on 6/2/2022.
3.        The application has been amended as followings:

1.(Currently Amended) A power transmitter comprising:
a transmitter coil,
wherein the transmitter coil is arranged to generate a power transfer signal,
wherein the power transfer signal uses a repeating time frame during a power transfer phase,
wherein the repeating time frame comprises at least one power transfer time interval and a reduced power time interval,
wherein a first power transfer level of the power transfer signal is reduced during the reduced power time interval to a second power transfer level, 
wherein the second power transfer level is greater than zero and less than the first power transfer level;
a driver, wherein the driver is arranged to generate a drive signal for the transmitter coil;
a communicator circuit, wherein the communicator circuit is arranged to receive messages from a power receiver;
an adapter circuit, wherein the adapter circuit is arranged to adapt a timing property of the reduced power time interval in response to at least one first message received from the power receiver;
a test coil, wherein the test coil is arranged to generate an electromagnetic test signal;
a test generator, wherein the test generator is arranged to generate a test drive signal for the test coil; 
a synchronizer circuit configured to synchronize the test generator such that the electromagnetic test signal is provided during the reduced power time interval of each repeating time frame; and
a foreign object detector, wherein the foreign object detector is configured to perform, during the reduced power time interval of the repeating time frame, a foreign object detection test using a measured parameter of the test drive signal 
9.(Currently Amended) A wireless power transfer system comprising:
a power transmitter; and
a power receiver;
the power transmitter comprising:
a transmitter coil,
wherein the transmitter coil is arranged to generate a power transfer signal,
wherein the power transfer signal uses a repeating time frame during a power transfer phase,
wherein the repeating time frame comprises at least one power transfer time interval and a reduced power time interval,
wherein a first power transfer level of the power transfer signal is reduced during the reduced power time interval to a second power transfer level, 
wherein the second power transfer level is greater than zero and less than the first power transfer level;
a driver, wherein the driver is arranged to generate a drive signal for the transmitter coil;
a first communicator circuit, wherein the first communicator circuit is arranged to receive messages from a power receiver;
an adapter circuit, wherein the adapter circuit is arranged to adapt a timing property of the reduced power time interval in response to at least one first message received from the power receiver;
a test coil, wherein the test coil is arranged to generate an electromagnetic test signal;
a test generator, wherein the test generator is arranged to generate a test drive signal for the test coil; 
a synchronizer circuit configured to synchronize the test generator such that the electromagnetic test signal is provided during the reduced power time interval of each repeating time frame; and
a foreign object detector, wherein the foreign object detector is arranged to initiate and perform, during the reduced power time interval of the repeating time frame, a foreign object detection test in using a measured parameter of the test drive signal; and
the power receiver comprising:
a second communicator circuit, wherein the second communicator circuit is arranged to communicate with the power transmitter;
a request controller,
wherein the second communicator circuit is arranged to communicate the at least one first message to the power transmitter,
wherein the first message comprises a request for a requested value of the timing property;
a response controller,
wherein the response controller is arranged to receive a request response from the power transmitter,
wherein response controller is arranged to determine the timing property in response to the request response,
wherein the request response is indicative of whether the requested value has been accepted by the power transmitter; and
a load controller, wherein the load controller is arranged to adapt a loading of the power transfer signal such that the loading is reduced during the reduced power time intervals.
13.	(Currently Amended) A method of operation for a power transmitter comprising:
generating a power transfer signal,
wherein the power transfer signal uses a repeating time frame during a power transfer phase,
wherein the repeating time frame comprises at least one power transfer time interval and a reduced power time interval,
wherein a first power transfer level of the power transfer signal is reduced to a second power transfer level during the reduced time interval,
wherein the second power transfer level is greater than zero and less than the first power transfer level;
generating a drive signal for a transmitter coil;
receiving messages from a power receiver;
adapting a timing property of the reduced power time interval in response to at least one first message received from the power receiver;
generating a test drive signal for a test coil utilizing a test generator, wherein the test generator is arranged to generate an electromagnetic test signal; 
synchronizing the test generator such that the electromagnetic test signal is provided during the reduced power time interval of each repeating time frame; and
performing, during the reduced power time interval of the repeating time frame, a foreign object detection test using a measured parameter for the test drive signal.
14.	(Currently Amended) A method of operation for a wireless power transfer system wherein the power transfer system comprises a power transmitter and a power receiver, the method comprising:
generating a power transfer signal using the power transmitter,
wherein the power transfer signal uses a repeating time frame during a power transfer phase,
wherein the repeating time frame comprises at least one power transfer time interval and a reduced power time interval,
wherein a first power transfer level of the power transfer signal is reduced to a second power transfer level during the reduced power time interval,
wherein the second power transfer level is greater than zero and less than the first power transfer level;
generating a drive signal for using transmitter coil of the power transmitter to generate the power transfer signal;
receiving messages from the power receiver by the power transmitter;
adapting, using the power transmitter, a timing property of the reduced power time interval in response to at least one first message received from the power receiver; 
generating, using the power transmitter, a test drive signal for a test coil to generate an electromagnetic test signal; 
synchronizing the test generator such that the electromagnetic test signal is provided during the reduced power time interval of each repeating time frame;
performing, using the power transmitter during the reduced power time interval of the repeating time frame, a foreign object detection test using a measured parameter for the test drive signal; 
communicating with the power transmitter using the power receiver;
transmitting, by the power receiver, the at least one first message to the power transmitter, wherein the at least one first message comprises a request for a requested value of the timing property;
receiving, by the power receiver, a request response from the power transmitter;
determining, by the power receiver, the timing property in response to the request response, wherein the request response is indicative of whether the requested value has been accepted by the power transmitter; and
adapting, by the power receiver, a loading of the power transfer signal such that the loading is reduced during the reduced power time intervals.
21.	(Currently Amended) A non-transitory medium having stored thereon instructions that when executed cause processing circuitry of a wireless power transfer system to: 
generate a power transfer signal,
wherein the power transfer signal uses a repeating time frame during a power transfer phase,
wherein the repeating time frame comprises at least one power transfer time interval and a reduced power time interval,
wherein a first power transfer level of the power transfer signal is reduced to a second power transfer level during the reduced power time interval;
wherein the second power transfer level is greater than zero and less than the first power transfer level;
generate a drive signal for the transmitter coil;
receive messages from a power receiver;
adapt a timing property of the reduced power time interval in response to at least one first message received from the power receiver;
generate a test drive signal for a test coil utilizing a test generator, wherein the test coil is arranged to generate an electromagnetic test signal; 
synchronize the test generator such that the electromagnetic test signal is provided during the reduced power time interval of each repeating time frame; and
perform a foreign object detection test, during the reduced power time interval of the repeating time frame, using a measured parameter for the test drive signal.


Allowable Subject Matter
4. 	Claims 1-25 are allowed.
5. 	The following is an examiner’s statement of reasons for allowance:
With regard to claims 1, 9, 13, 14, 21, Ettes (US 20150341085A1) teaches a power transmitter comprising:
a transmitter coil (e.g. 503, Fig. 6),
wherein the transmitter coil (e.g., 503, Fig. 6) is arranged to generate a power transfer signal (output of 503, Fig. 6),
wherein the power transfer signal uses a repeating time frame (see Fig. 11, TxPower are repeated) during a power transfer phase,
wherein the repeating time frame is a least one power transfer time interval (Tx power, Fig. 11) and a reduced power time interval (a limiter for restricting a power of the drive signal fed to the inductor to be below a threshold in repeating time intervals, claim 1 of Ettes, and claim 16, the limitation is at the beginning of the power transfer interval),
wherein a first power level of the power transfer signal is reduced during the reduced power to a second power transfer level, during the reduced time interval (a limiter for restricting a power of the drive signal fed to the inductor to be below a threshold in repeating time intervals, claim 1 of Ettes, and see[0155]  in repeated time intervals , the power transfer is terminated or reduce to a lower level);
wherein the second power transfer level is greater than zero and less than the first power transfer level ( see [0155] the power transfer is reduce to a lower level, note that [0155] states that the power transfer is terminated or reduce to a lower level, therefore the lower level is not terminated, which is greater than zero)
a driver (e.g., 603, Fig. 6), wherein the driver is arranged to generate a drive signal for the transmitter coil (e.g., 503, Fig. 6);
a first communicator (e.g., 609, Fig. 6), wherein the first communicator is arranged to receive messages from a power receiver ([0173] a transmitter communication unit 609 which is arranged to communicate with the power receiver 505 during the communication intervals) and ([0257] the power receiver may transmit a request that the duration of the repeating time intervals); an adapter ( a controller in transmitter, see [0326] a controller process different functionality), wherein the adapter is arranged to adapt a timing property of the reduced power time interval in response to at least one first message received from the power receiver ([0257] the power receiver may transmit a request that the duration of the repeating time intervals should be of a given minimum. Upon receiving the messages, the power transmitter can proceed to determine the duration of the repeating time intervals); a synchronizer (e.g., 611, Fig. 6) wherein the synchronizer is arranged to synchronize an operation of the power transmitter ([0175] a synchronizer 611 which is arranged for synchronizing the repeating time intervals to the power source signal).
Joye (US20160181818A1)teaches the test coil ( e.g., 109, Fig. 3, [0142] 109 is planar coil))  is arranged to generate an electromagnetic test signal (a communication signal that specifically may be an RF electromagnetic signal)  , wherein the test generator ( e.g., 109, Fig. 3) is arranged to generate a test drive signal for the test coil ( e.g., output of 109, Fig. 3); and a foreign object detector ( e.g., 309, Fig. 311, 313, Fig. 3) , a synchronizer circuit ( e.g., 303, Fig. 3)  is configured to synchronize the test generator such that the electromagnetic test signal is provided during the reduced power time interval of each repeating time from ( e.g., [0243] the measurements may be synchronized to the timeslots in which communication takes place between power transmitter and power receiver, see Fig. 12, a repeating time frame with reduced power time interval at window Z, see [0242] measurement performed during the time intervals with ), and a foreign object detector( e.g., 309, Fig. 311, 313, Fig. 3), wherein the foreign object detector ( e.g., 309, Fig. 311, 313, Fig. 3)is configured to perform, during the reduced time interval of the repeating time frame, measure a parameter of the test drive signal (.[0243] the measurements ( of the communication signals) may be synchronized to the timeslots in which communication takes place between power transmitter and power receiver),
However, the prior art of records does not teach or suggest that the foreign object detector is configured to perform, during the reduced time interval of the repeating time frame, a foreign object test using a measured parameter of the test drive signal, while a first power level of the power transfer signal is reduced during the reduced power to a second power transfer level, during the reduced time interval wherein the second power transfer level is greater than zero and less than the first power transfer level in combination with other limitation of the claim.
Regard to claims 2-8, 10-12, 15-20, 22-25, they depend on claims 1, 9, 13 or 14.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Terminal Disclaimer
The terminal disclaimer filed on 6/2/2022 disclaiming the terminal portion of
any patent granted on this application which would extend beyond the expiration date of US
patent 11038381 and US application 17319411 have been reviewed and is accepted. The terminal disclaimer has been recorded.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Watanabe (US20170093214A1 ) teaches about limit power during foreign object detection mode
Aoyama (US 20100225173 A1) teaches a power receiver performs foreign object detection during a reduced power time interval.
Omae (US 20140339907 A1) teaches the power reception control circuit 453 disconnects load when detecting a foreign object, the power reception control circuit 453 may be configured so as to request reduction of the power supply amount while keeping connection of load when detecting a foreign object.
Nakano (US9530558B2) teaches about suspension of power transmission during the foreign object detection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINPING SUN/Primary Examiner, Art Unit 2836